I am honoured to congratulate Mr. Ganev and 
his country, Bulgaria, on his election to the high office of President of the 
General Assembly at its forty-seventh session. We are aware that he possesses 
the qualities and experience required for assuming the responsibility of 
presiding over the Assembly, and we are therefore confident that he will serve 
in that capacity with authority, dignity and honour. I assure him of the full 
cooperation of the delegation of the Commonwealth of Dominica in the discharge 
of his duties. 
It is with great pleasure also that I congratulate and welcome 
Mr. Boutros Boutros-Ghali on his election as the sixth Secretary-General of 
the United Nations. 
Mr. Boutros-Ghali's election is a contribution by Egypt, Africa and the third 
world in general to the maintenance of world peace, justice and fundamental 
human rights. His intellect, integrity, sense of commitment and wide 
experience in international affairs are qualities which, I have no doubt, will 
ensure excellence in the performance of his duties. I assure 
Mr. Boutros-Ghali of the strong support of the Government and people of the 
Commonwealth of Dominica throughout his term as Secretary-General. 
Permit me to formally bid farewell to the former Secretary-General of the 
United Nations, Javier Perez de Cuellar, who gave 10 remarkable years of 
service to this international body. He will be well remembered for his keen 
interest in the welfare of humankind and more specifically for his efforts at 
maintaining world peace. It is my firm belief that his successor will pursue 
the issues that Mr. Perez de Cuellar hopes will be the main concern of the 
United Nations in the coming years: maintenance of international peace and 
security, justice, universalization of human rights, and lessening of the gap 
between rich and poor nations of the world community. 
We believe the United Nations should be a truly international body, with 
universal membership. However, we do not accept the practice of automatic 
succession. We insist that all new States seeking admission must qualify for 
membership. Countries seeking admission to this world community must be 
committed to peace and must accept the obligations of the United Nations 
Charter: countries which, in the judgement of the Organization, are able and 
willing to carry out their obligations. 
It is in this context that we wholeheartedly support the decision to 
exclude for the time being Serbia and Montenegro from membership of the United 

Nations, and we welcome other new members from the former Yugoslavia and 
former Soviet Union. Serbia and Montenegro, on the other hand, by their 
barbaric acts and flagrant violation of human rights through the practice of 
"ethnic cleansing", have demonstrated a lack of respect for the obligations 
and principles of this world body. 
The Commonwealth of Dominica joins the world community in condemning 
Serbia's acts of violence and aggression against the peoples of Bosnia and 
Herzegovina, and calls for concerted and effective action in defence of the 
defenceless in those States. 
While we support unstintingly the resolutions adopted by the Security 
Council authorizing the use of force to provide humanitarian assistance to the 
refugees and displaced persons of Bosnia and Herzegovina, and applaud the 
efforts of different United Nations agencies in that respect, there is need 
for greater effort to stop Serbian aggression and end the civil war under way 
in the former Yugoslav Republic. "Ethnic cleansing" and violations of 
international humanitarian law must not be tolerated. Our community of 
nations cannot be indifferent to the slaughtering of innocent people. 
Recent trends have demonstrated a weakening, and even a disruption, of 
the democratic process, as well as widespread violations of human rights not 
only in Eastern Europe but also in Africa and the Americas. 
Civil war coupled with the severity of the drought problem has led to 
famine and death for too many Somalians, and we exhort the United Nations to 
spare no effort in alleviating the plight of the starving millions of that 
country. 
The Government of the Commonwealth of Dominica was deeply gratified by 
the positive outcome of the referendum on reform in South Africa. It seemed 

to confirm the will of the people of South Africa to move forward rapidly 
towards an equitable society where all citizens would be offered their 
God-given dignity and their full right to participate in the affairs of that 
country. As a sign of support, and in response to the positive vote on the 
referendum, the Government of the Commonwealth of Dominica joined other 
nations of the Commonwealth in an easing of people-to-people contacts 
generally. 
We are however deeply concerned at the persistence of violence and the 
failure of the South African Government to control it, which undermines and 
obstructs progress towards democracy and majority rule. We call for a 
concerted thrust to bring an end to violence, and for a constructive and open 
dialogue between the Pretoria regime and the African National Congress in an 
effort to arrive at an early agreement on majority rule. 
The international community must keep the situation under constant review 
and should ease economic sanctions against the minority regime in South Africa 
only in response to firm, significant and irreversible progress towards a 
democratically elected government based on principles of equality and 
justice. We hope for an end to all violence and look forward to peaceful 
progress towards a truly just and democratic system. 
The situation in Haiti is of particular concern to us in the Americas. 
The violence and illegal interruption of the democratic process in our sister 
island has led to continual violations of human rights, increased poverty and 
suffering of the Haitian people, economic degradation and the fleeing of 
thousands from their homeland. The subsequent refugee crisis is cause for 
9rave concern. 
 
The Organization of American States (OAS) has made significant efforts to 
restore the democratic system in Haiti, but despite resolutions passed by the 
OAS General Assembly and a number of missions to Haiti, along with other 
initiatives, the situation has not been resolved. We urge all States Members 
of the United Nations to support the decision contained in the OAS resolutions 
on the restoration of democracy in Haiti and to participate in their effective 
implementation. The leaks that have enabled the illegal government to survive 
and even consolidate its position in the face of the embargo must be closed 
off. 
In his statement before the United Nations General Assembly in 
December 1991, Mr. Boutros Boutros-Ghali stated: 
"If there is no development without democracy, there can also be no 
democracy without development." (A/46/PV.59. p. 16) 
The economic situation in Haiti is an issue that needs to be addressed. 
Labelled the poorest country in the Western hemisphere, Haiti continues to 
suffer economic deterioration. The Members of the United Nations cannot turn 
a blind eye to the urgent and basic development needs of Haiti. Our concerted 
efforts at restoring democracy must be accompanied by plans for immediate 
improvements in the social and economic conditions of the people of this 
Caribbean nation. 
Within this context, Dominica issues a warning that the collapse of the 
banana industry in Dominica and the Windward Islands, which may be the 
inevitable consequence of imposing a tariff on bananas under the General 
Agreement on Tariffs and Trade, would immediately and dramatically adversely 
affect the economic and social conditions of those small island developing 

States. We would find ourselves dealing, not with one Haiti, but with three 
or four in the Caribbean. Such an upheaval could very easily be avoided at no 
appreciable cost to the basic principles of world trade. What we need is 
continuing flexibility based on a recognition of the already proclaimed 
special needs of small island developing countries. 
Allow me, in the context of the discussion of violations of human rights, 
to refer to Iraq's flagrant violation of United Nations Security Council 
resolution 688 (1991), which requires Baghdad to end the repression of its 
citizens and allow access by international humanitarian organizations. It is 
the responsibility of Iraq as a Member of the United Nations to comply fully 
with United Nations Security Council resolutions. Iraq's continued violation 
of these resolutions and continued repression of its civilian population must 
be condemned. 
One of the fundamental principles of the United Nations is respect for 
the sovereignty of each Member State. It is with this in mind that we 
consider intolerable the assumption that one sovereign State can with impunity 
commit criminal offences in another sovereign State on the pretext of 
promoting law enforcement. National sovereignty is not of varying value 
depending on the size or wealth of the nations. The rule of law must be 
upheld between States as well as within States. 
 
The quest for the protection of the environment continues to be pursued 
vigorously, and the efforts of international organizations must be applauded. 
The United Nations Conference on Environment and Development, held in Rio last 
June, is proof, according to Secretary-General Boutros-Ghali, that nations 
understand the very fragile nature of the Earth and how very important it is 
to save our planet. The question to be addressed, then, is how to approach 
the problem of environmental degradation in a manner which will protect the 
interests of both developing and industrialized countries. 
Out of the Earth Summit emerged the Rio Declaration on Environment and 
Development, consisting of a set of principles aimed at governing the economic 
and environmental behaviour of individuals and nations in the quest for global 
sustainability. Agenda 21 covers all areas affecting the relationship between 
the environment and the economy and deals with the protection of the 
atmosphere and of the oceans; combating deforestation, desertification and 
drought; the role of indigenous peoples and women in implementing sustainable 
development; the meeting of basic human needs; and, very importantly, the 
transitional patterns of production and consumption in the industrialized 
countries which would significantly reduce their disproportionate contribution 
to the deterioration of the Earth's environment. 
We must be cognizant of the difficulties to be encountered in our 
attempts to accomplish some of the goals of Agenda 21. 
The industrialized countries have gained economic prosperity in disregard 
of the resultant destruction of the environment. The developing countries, 
for their part, are seeking, belatedly, to raise the standard of living of 
their populations, primarily through a process of industrialization patterned 

on the model of the developed countries. That quest will no doubt take its 
toll on the environment. 
The responsibility of the industrialized countries to contribute to the 
progress of the developing countries in a compensatory manner must be 
recognized. They must compensate for damage to the environment and for 
injustice to the developing countries. 
The sovereign right of a country to use its natural resources for its 
economic development, while respecting the environment and bearing in mind the 
needs of future generations, must be recognized. Small countries, no less 
than large ones, have the right to pursue their national interests free from 
the bullying threats of special-interest groups. 
Finally, I should like to recall that Secretary-General Boutros-Ghali, in 
his induction speech on 3 December 1991, promised to streamline the operations 
of the United Nations, "eliminating what is wasteful and obsolete 
(A/46/PV.59. p. 16). If our objective of achieving progress towards world 
peace is to be realized, we must strengthen, not weaken, the ability of the 
United Nations to provide technical and material assistance to developing 
countries "in order to narrow the gap between the rich North and the poor 
South" (A/46/PV.59. p. 13). It will also help us to achieve the "agenda of 
justice" which the outgoing Secretary-General, the distinguished diplomat 
Javier Perez de Cuellar, identified as the dominant concern of the United 
Nations in the years ahead. 
The restructuring of the United Nations is a very urgent need. We are 
living in a dynamic world where, every day, events make heavy demands on the 
Organization. The United Nations has had to deal with those demands in a 
rather ad hoc manner, and if it is to become more responsive to the needs of 

Member States and to function more effectively within the parameters of the 
Charter, a comprehensive analysis needs to be undertaken immediately and new 
machinery put in place to make the tasks of preserving world peace and 
promoting fundamental human rights achievable. 
During the forty-sixth session of the General Assembly, there was much 
discussion on reforming the Organization. Emphasis was placed on streamlining 
the Secretariat and increasing the authority of the Secretary-General. There 
is need at this point to do more in-depth study of the plan worked out by the 
22 industrialized and developing countries and of the final report prepared by 
the Nordic United Nations Project. The important thing is that whatever is 
done must render the Organization more effective in promoting peace and 
development throughout the world. Anything less would merely perpetuate the 
waste of limited resources. It must be made clear that the world cannot long 
continue on its present path. 
